Citation Nr: 1806065	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-24 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee condition. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1994 and February 2005 to February 2006.  He served in Operation Enduring Freedom/Operation Noble Eagle and was awarded a Global War on Terror Expeditionary Medal, Global War on Terror Service Medal, Southwest Asia Service Medal with Bronze Star, Kuwait Liberation Medal, two National Defense Service Medals, and four Armed Forces Expeditionary Medals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


VETERAN'S CONTENTIONS

The Veteran contends that service connection is warranted for a left knee condition as a result of his duties during his February 2005 to February 2006 period of service.  He specifically asserts that he was required to carry heavy loads of body armor and a Kevlar helmet over gravel and concrete while wearing poorly designed shoes, which put stress on his legs and knees.  The Veteran reports that he did not seek treatment during service, as he was concerned about deployment and continued service.  See January 2012 Statement in Support of Claim, June 2013 Notice of Disagreement, July 2014 Substantive Appeal, February 2016 Correspondence, March 2016 Correspondence, and January 2017 Board Hearing Transcript.  He additionally asserts that he has continued to experience problems with his left knee since his separation from service.


FINDINGS OF FACT

1.  Service treatment records are absent complaints of or treatment for left knee pain; on examination prior to separation from service, the left knee was determined to be normal. 

2.  The Veteran has provided competent and credible lay statements indicating an onset of left knee symptoms in service and recurring since.

3.  A July 2006 private treatment report reflects that the Veteran reported constant left knee pain in the medial peripatellar and superior aspect of the knee.  His general physician observed superior medial peripatellar tenderness and recommended anti-inflammatories and physical therapy.  

4.  During a December 2006 treatment visit at Flathead Valley Orthopedic Center, the Veteran reported ongoing moderate left knee pain, with recurrence of pain during the previous two months when running, but he could not recall a specific traumatic event.  His orthopedist observed tenderness over the anteromedial medial aspects of the left knee.  X-ray of the left knee showed unremarkable findings.  The Veteran's orthopedist determined the Veteran had patellofemoral dysfunction and recommended physical therapy.  See April 2011 and December 2011 Medical Treatment Records. 

5.  In December 2011 and February 2016 statements, the Veteran's general physician opined the Veteran's left knee patellofemoral syndrome was more likely than not related to the Veteran's service.  The physician explained that the Veteran sought treatment in July 2006 for complaints of left knee pain that began in the summer of 2005 and because patellofemoral syndrome is chronic in nature, he continues to have left knee pain.  See December 2011 Medical Treatment Record. 

6.  A December 2011 VA examination report documented a normal bilateral knee x-ray.  The examiner observed that the Veteran reported pain but had full range of motion, strength, and functioning of the left knee.  The examiner opined that the Veteran's left knee condition was less likely than not incurred in service as there was no clinical or diagnostic evidence of a chronic left knee condition.  The examiner did not address the diagnoses of patellofemoral syndrome in the record.  

7.  An October 2012 MRI of the left knee documented focal subchondral edema in the central patella with mild cartilaginous signal alteration, early chondromalacia, and some slight posterior cruciate ligament redundancy.  The clinician diagnosed the Veteran with patella chondromalacia. 

8.  At a July 2015 VA examination, the Veteran reported an onset of symptoms in 2005.  The examiner diagnosed subchondral traumatic injury with early chondromalacia of the left knee.  In a September 2015 addendum, the examiner opined that the Veteran's left knee condition was related to service.  She explained that the Veteran's medical records documented ongoing left knee pain for years, which was first diagnosed in December 2006 with patellofemoral syndrome.  As his symptoms have been consistent throughout, the examiner opined that the Veteran's left knee condition is related to the left knee pain he experienced during service. 

9.  In a December 2015 Disability Benefits Questionnaire, another VA clinician opined the Veteran's left knee condition was less likely than not incurred in service or caused by his duties in service.  The clinician explained that service treatment records were absent for complaints, treatment, or diagnoses of a left knee condition and that the Veteran's first record of any left knee problem was ten months after his separation from service.  The clinician did not address the July 2006 medical visits for left knee pain nor the Veteran's reports of in-service knee pain. 


CONCLUSION OF LAW

The criteria for service connection for a left knee condition are met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that post-service treatment records show the Veteran has been diagnosed during the course of the appeal with various left knee conditions, including patellofemoral syndrome, patella chondromalacia, and subchondral traumatic injury with early chondromalacia of the left knee. 

The Veteran is also competent to report on his observed symptoms and on the circumstances of his symptoms during and after service.  At the hearing, the Veteran consistently and credibly testified that he has experienced left knee pain since service and further described the chronic nature of his symptoms.  Post-service treatment records corroborate and document the chronic nature of symptoms as testified to at the hearing.  Accordingly, the Board finds that the Veteran's reports of left knee pain in-service and thereafter both competent and credible.  See Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993);  Caluza v. Brown, 7 Vet. App. 498 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

As there is no dispute as to the existence of a current left knee condition, nor is there any real dispute as to in-service incurrence, the outcome of the case turns on whether a left knee condition is related to service.  In addressing why the Veteran's left knee condition is related to service, the Board considers the September 2015 VA medical opinion and the December 2011 and February 2016 private physician opinions to carry the greatest probative weight of the entirety of the evidence of record.  

The Board finds that these opinions, provided after reviewing the entirety of the claims file, when read together demonstrate a positive causal relationship between the Veteran's left knee condition and service.  These opinions are highly probative as they reflect consideration of all relevant facts.  The September 2015 VA examiner and the private physician provided detailed rationales for the conclusion reached.  Their conclusions are also supported by the medical evidence of record, which includes post-service treatment records documenting treatment for left knee pain as early as five months after separation from service and findings that the chronic nature of the Veteran's left knee condition suggests that it was not of new onset at the time of the initial diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges the December 2011 and December 2015 VA medical opinions stating that the Veteran did not have clinical evidence of a left knee condition and that the Veteran's left knee condition was not related to service, respectively.  However, the Board finds that the December 2011 VA opinion did not address the Veteran's post-service diagnosis of patellofemoral syndrome of the left knee.  The December 2015 VA opinion relied on the absence of service treatment records and did not consider all of the Veteran's history or complaints and his reports of symptom onset during and shortly after service.  Accordingly, their negative opinions are therefore accorded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a left knee condition is granted.  38 U.S.C. 
§§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee condition is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


